UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a)of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrantx Filed by a Party other than the Registrant¨ Check the appropriate box: ¨ Preliminary Proxy Statement ¨ Confidential, For Use of the Commission Only(as permitted by Rule 14a-6(e)(2)) ¨ Definitive Proxy Statement x Definitive Additional Materials ¨ Soliciting Material Pursuant to § 240.14a-12 DOLLAR THRIFTY AUTOMOTIVE GROUP, INC. (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. ¨ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price of other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of the transaction: Total fee paid: ¨ Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 240.0-11 and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount previously paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: NOTICE To:The Record Stockholders of Dollar Thrifty Automotive Group, Inc. as of the Close of Business on April 9, 2012 In accordance with Section 242 of the Delaware General Corporation Law,Dollar Thrifty Automotive Group, Inc. (the “Corporation”) hereby provides notice that it is submitting a proposed amendment (Proposal No. 5) to itsCertificate of Incorporation (the “Charter”) for approval by the stockholders of the Corporation at its 2012 AnnualMeeting of Stockholders. Proposal No. 5:Amend the first sentence of Article FIFTH of the Charter as follows (with deletions highlighted in strike-through text and additions highlighted in underlined text): “A. Authorized Capital Stock. The Corporation is authorized to issue 60,000,000 210,000,000 shares of capital stock, consisting of (i) 50,000,000 200,000,000 shares of common stock, par value $.01 per share (the “Common Stock”), and (ii) 10,000,000 shares of preferred stock, par value $.01 per share (the “Preferred Stock”).” This notice of a proposed amendment to the Charter is qualified by reference to the description of Proposal No. 5 set forth in the Proxy materials for the Corporation’s 2012 Annual Meeting of Stockholders.Each stockholder isurged to read that description in its entirety by accessing a copy of those Proxy materials by following the instructions on the Notice Regarding the Availability of Proxy Materials accompanying this notice.
